BUSSEY, Presiding Judge:
Donald Lee Barnes, hereinafter referred to as the defendant, was charged, tried, and convicted in the Municipal Criminal Court of Record of the City of Oklahoma City for the offense of Operating A Motor Vehicle While Under the Influence of Intoxicating Liquor; he was sentenced to serve fifteen (IS) days imprisonment, and to pay a fine of One Hundred Dollars ($100.00) and costs, and he appeals.
Although this cause was filed on December 2, 1971, no brief was filed within the time provided by law, nor a valid extension thereof, but instead, defendant filed an application to submit the cause based upon the Record. Under such circumstances, we follow the rule that where no briefs are filed within the time allowed by the rules of the Court, or a valid extension thereof, the Court will examine the Record for fundamental errors only, and if no error appears, the judgment and sentence will be affirmed.
We have carefully reviewed the Record, and find no error that would justify modification or reversal. The judgment and sentence is accordingly affirmed.
SIMMS, J., concurring.
BRETT, J., specially concurring.